                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Criminal Action No. 21-cr-00093-CMA-GPG

UNITED STATES OF AMERICA,

      Plaintiff,

v.

TRENTON SWITZER,

      Defendant.


     ORDER ADOPTING AND AFFIRMING April 26, 2021 RECOMMENDATION
               OF UNITED STATES MAGISTRATE JUDGE


      This matter is before the Court on the Recommendation of Magistrate Judge

Gallagher (Doc. #11). The Court notes that pursuant to the terms of the written plea

agreement, Defendant entered a plea of guilty to Count One of the Information,

charging a violation of 26 U.S.C. § 7206(1), willfully making and subscribing to a false

tax return. The Court also notes that Defendant consented to Magistrate Judge

Gallagher advising him with regard to his Constitutional rights and his rights pursuant to

Rule 11 of the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher

conducted the Rule 11 hearing on April 26, 2021, at which time he appropriately

advised the Defendant of his rights and made inquiry as to the Defendant’s

understanding of the charges, the terms of the plea agreement, the voluntariness of his

plea, and of the consequences of pleading guilty. Based on that hearing Magistrate


                                            1
Judge Gallagher recommended that the District Court Judge accept Defendant's plea of

guilty to Count One of the Information.

      Neither the Defendant nor the Government has filed any objections to the

Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

      1.     Court Exhibits 1 and 2 are accepted and admitted.

      2.     The plea as made in open court on April 26, 2021 is accepted and the
             Defendant is adjudged guilty of violation 26 U.S.C. § 7206(1), willfully
             making and subscribing to a false tax return.


      DATED: May 12, 2021


                                  BY THE COURT:


                                  ___________________________________
                                  CHRISTINE M. ARGUELLO
                                  United States District Judge




                                           2
